Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview and following internet communication with Brent Seitz on 10/21/2021.
The application has been amended as follows: 
Claim 1, at the end of the limitation beginning with “determine a driving speed profile”, “the driving speed profile determined in a direction starting at the driving-safety-critical road stretch towards the current position of the motor-vehicle” has been added to specify the order in which processing takes place and further clarify differences between the instant application and the prior art. 
Claim 5 has had the word “backwards” removed to further promote clarity of the claim. 

An automotive electronic preventive active safety system for improving driving stability of a motor-vehicle, to the system comprising a control module configured to: 
receive data indicative of a current position of the motor-vehicle, of roads and characteristics thereof comprising road curvature, and of potential driving routes of the motor-vehicle from a current position up to an electronic horizon thereof;
identify a driving-safety-critical road stretch along a driving route of the motor-vehicle;
, the driving speed profile determined in a direction starting at the driving-safety-critical road stretch towards the current position of the motor-vehicle;
compare a current position and a current speed of the motor-vehicle to the driving speed profile; and
if the current speed of the motor-vehicle at the current position is greater than or equal to the driving speed determined by the driving speed profile for the current position, at least one of:
(a) command the motor-vehicle to decelerate to the driving speed determined by the driving speed profile for the current position; and
(b) generate a request to a driver of the motor-vehicle to decelerate the motor-vehicle to the driving speed determined by the driving speed profile for the current position.

	5.  The automotive electronic preventive active safety system according to claim 1, wherein the control module is further configured to 

REASONS FOR ALLOWANCE
Claims 1-10 allowed.
The following is an examiner’s statement of reasons for allowance:
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rupp et al. (US 20110301802) teaches a not to exceed speed profile for a vehicle based on a determination of the road segment. 
Giurgiu et al. (US 20170074663) teaches processing probe data to determine target travel speeds. 
Raste et al. (US 9399450) teaches comparing experienced accelerations with predefined accelerations based on road profiles. 
Pilutti et al. (US 20130274956) teaches a not to exceed vehicle target speed based on a speed profile determined from historical data and road segments.
Lu (US 20130173149) teaches associated a speed profile with a location through the use of devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661